DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 13 and 17 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RD.
RD: Ribadeau-Dumas: WO 2009/147340 A1; published 12/10/2009.


With regard to the prior art, the term/phrase "food" encompasses any substance consumed (ate or drank) to provide nutritional support, therefore this argument is not persuasive because supplements are consumed and provide nutritional support. 









Independent claim 1
RD teaches methods of making foods comprising microalgae or its extract (ref. clm. 1), including: Odontella (ref. clm. 5); and further provides the amount of 0.2 to 65 wt% of Odontella, which anticipates the use of about 20-50 wt% of Odontella microalgae in foods, as claimed.

RD does not limit the use of individual species in the marine diatom genus Odontella, therefore the teaching encompasses the use of the claimed species of Odontella, including: Odontella granulata, Odontella longicruris, Odontella mobiliensis, Odontella regia, Odontella rhombus, and or Odontella simensis.
Further, differences in the range of Odontella claimed will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such types are critical because it is a settled principle of law that a mere carrying forward of an originally known conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original teaching, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)); and it is encourages for examination to show caution when identifying patentable subject matter based on the combination of elements that were found in the prior art (see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)).



Absent a showing of criticality, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods comprising Odontella microalgae or its extract, as RD, to include the specifically claimed Odontella species, as claimed, because RD does not limit the type of Odontella to be used, therefore provides a reasonable expectation of the use of any of the limited amounts of Odontella.

RD goes on to teach that the microalgae provides the benefit of good oral hygiene, and more particularly, promotes and maintains healthy teeth and gums (see Field of Invention and ref. clm. 1). 
               
Dependent claims
As for claim 2, it would be reasonable to expect that similar compositions have similar intended use, including that the product (i.e. composition) above, is intended for
being characterized as a cereal product, a bakery product, a sweet or savory cake, a sweet or savory biscuit, a candy, a soup, a vegetable crisp, a condiment, an oil, a cooked dish, a product processed from marine products, or a dairy product.  
Further, RD teaches the food type made, includes: confections(top of pg. 7), which encompasses bakery products, as claimed. RD also teaches the food is a candy (starting at line 10 on pg. 7).



As for claim 3, it would be reasonable to expect that similar compositions have similar intended use, including that the edible product has the intended use of: a soda, a fruit juice, an energy drink, a flavored water, a syrup or an alcoholic beverage.  
Further, RD teaches the food type includes foods that are chewed or sucked, which provides they are in digestive liquids generated in the mouth (5th para of Summary), which encompasses the product being in the form of a flavored beverage or syrup, as claimed.

As for claim 4, RD teaches the Odontella comprises omega-type polyunsaturated fatty acids (4th para. of Oral Care section), which that the Odontella extract comprises a lipid, as claimed.

As for claim 7, RD is not explicit about the extract of Odontella having the property of being hydrophilic, however, in this case the genus is so small that the teaching encompasses hydrophilic properties, because the various permutations of philic properties in the generic are so small (hydrophilic or lipophilic) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making an extract of Odontella dough, as the modified teaching above, to include the specifically claimed type or property, hydrophilic, as claimed, because in this specific case the various permutations of types of philic properties in the generic are so small (hydrophilic or lipophilic) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Further, give the type of Odontella is made obvious, it has been held that a composition and its properties cannot be separated, therefore one of skill in the art would have a reasonable expectation that the liquid extract thereof is hydrophilic, as claimed.

Claim 13 is toward a process of making a single ingredient (e.g. the biomass) of the product claimed.  Since the patentability of a product is dependent on the claimed composition itself, the ingredients therein and any physical or chemical structure they impart to the composition claimed, as discussed in the rejection of claims 11-12 above, such a claim makes not patentable distinction over the claimed product as a whole, because.  




As for claim 17, RD imparts and makes obvious that the product is food for human consumption, as claimed, by including ingredients taught to be essential for human consumption and by discussing its function in the human digestive tract (see 4th-5th paras. In the Oral Care section).

Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over RD, as applied to claims 1-4, 13, and 17 above, further in view of Grundman.
Grundman: PCT/EP2011/067945; published Oct. 03, 2017; cited herein from US 20180078521.

As for claim 4, RD teaches the Odontella comprises omega-type polyunsaturated fatty acids (4th para. of Oral Care section), which that the Odontella extract comprises a lipid, as claimed.

RD is not explicit about the Odontella extract comprising a lipid.
Grundman also teaches methods of making edible nutritional compositions (i.e. food) (0023), comprising a marine microalga of the genus Odontella (0016), a biomass and/or at least one extract thereof (0016), and further provides that the microalgae extract is in the form of oleoresin, a lipid (0029), as claimed.





It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible compositions with Odontella biomass, as RD, to include extract is in the form of oleoresin, a lipid (0029), as claimed, because Grundman illustrates that the art finds Odontella biomass in the form of oleoresin, a lipid, as being suitable for similar intended uses, including methods of making edible compositions with Odontella biomass, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 5, the modified teaching, in Grundman, provides that the extract comprises DHA (0014), which means it contains a polar lipids.  The examiner take Official Notice that DHA has a property comprising a Topographical Polar Surface Area.

As for claim 6, the modified teaching, in Grundman, provides that the lipid extract comprises EPA (0012), DHA (0012), fucoxanthin (0012), and carotenoid pigments (0012).  

As for claim 8, the modified teaching, in Grundman, provides that the biomass extract comprises: proteins (Table 7b), mineral salts (i.e. sodium) (Table 7b), pigments (0004), polysaccharides (0005) and/or fibers (i.e. beta.-glucan) (0005).  



As for claim 9, the modified teaching, in Grundman, provides that the biomass extract comprises: organic silica (i.e. silica cell walls) (0004), polyphenols (i.e. beta-carotene) (0004) and proteins (Table 7b).  

Claim 13 is toward a process of making a single ingredient (e.g. the biomass) of the product claimed.  Since the patentability of a product is dependent on the claimed composition itself, the ingredients therein and any physical or chemical structure they impart to the composition claimed, as discussed in the rejection of claims 11-12 above, such a claim makes not patentable distinction over the claimed product as a whole, because.  
In the alternative, the modified teaching, in Grundman, provides that the biomass is treated by steps of: harvesting, filtration, air flotation, centrifugation, and various process known in the art, including: non-limiting examples of drying techniques (0013), which imparts a dried component as claimed.  

As for claim 8, the modified teaching, in Grundman, provides that the biomass extract comprises: proteins (Table 7b), mineral salts (i.e. sodium) (Table 7b), pigments (0004), polysaccharides (0005) and/or fibers (i.e. beta.-glucan) (0005).  

As for claim 9, the modified teaching, in Grundman, provides that the biomass extract comprises: organic silica (i.e. silica cell walls) (0004), polyphenols (i.e. beta-carotene) (0004) and proteins (Table 7b).  

Claims 7-9 are also rejected under 35 U.S.C. 103 as being unpatentable over RD, as applied to claims 1-4, 13, and 17 above, further in view of Zenella (9,974,819).
As for claim 7, although it would be reasonable to expect that similar compounds have similar functionality, including being hydrophilic as claimed, RD does not discuss that the extract of Odontella comprises hydrophilic compounds (i.e. types that aqueous solubility).
Zenella also teaches methods of making extracts of Odontella (8, 3+), and further provides that said extracts have both lipophilic and hydrophilic compounds (11, 44 through 12, 15).  Zenella further teaches how to make said extracts for desired compounds, hydrophilic (i.e. solubility in water) or lipophilic (i.e. soluble in oil) (11, 45+).
Therefore, Zenella provides reasoning for the extract of Odontella comprising hydrophilic compounds, because the teaching shows that they are included as part of the biomass.  Further, given the desire to focus on the functionality of one particular type of solubility over another, Zenella provides how this is accomplished.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making extracts of Odontella, as RD, to include that they have hydrophilic compounds, as claimed, because Zenella provides teaches that extracts of Odontella comprise hydrophilic compounds, and further, show how to tune the biomass extract toward one type of philic compound vs another.



As for claim 8, the modified teaching, in Grundman, provides that the biomass extract comprises: proteins (Table 7b), mineral salts (i.e. sodium) (Table 7b), pigments (0004), polysaccharides (0005) and/or fibers (i.e. beta.-glucan) (0005).  

As for claim 9, the modified teaching, in Grundman, provides that the biomass extract comprises: organic silica (i.e. silica cell walls) (0004), polyphenols (i.e. beta-carotene) (0004) and proteins (Table 7b).  

Response to Arguments
 Claim Rejections - 35 USC § 112 
It is asserted, that Claims 11-12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 11-12 are cancelled without prejudice. The rejection is moot. 
The Examiner alleges that the specification does not disclose or suggest an Odontella biomass that has not been treated with the wash. We disagree. The Examiner's attention is directed to paragraphs [0030, 0046 and 0058-0059] of the specification. However, in order to move prosecution forward as expeditiously as possible, claims 11-12 are cancelled. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.




Claim Rejections - 35 USC § 112 
It is asserted, that claims 1-13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite. The Examiner states that claim 1 recites the broad recitation "animal," and the claim also recites "human" which is the narrower statement of the range/limitation. In response, "human" is deleted from claim 1 and is re-introduced as a new claim. In view of the amendment, the rejection is moot. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Claim Rejections - 35 USC § 102/103 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by RD (WO 2009/147340), and in the alternative rejected under 35 U.S.C. 103 as being unpatentable over RD. 
Claim 1 as submitted with this response, recites in part: 
. . . between 0.2 and 50% by weight of biomass of at least one extract of a marine microalga selected from Odontella granulata, Odontella longicruris, Odontella mobiliensis, Odontella regia, Odontella rhombus, and or Odontella simensis; and wherein the product is food. 
RD does not disclose or even suggest "a marine microalga selected from Odontella granulata, Odontella longicruris, Odontella mobiliensis, Odontella regia, Odontella rhombus, and or Odontella simensis." 


It is well settled in law that "a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). See MPEP, § 2131. 
As RD does not disclose or even suggest all elements as recited in present claim 1, RD cannot anticipate present claim 1. The rejection must be withdrawn. 
In alternative, the Office Action states that claim 1 and its dependent claims 2-3 and 7 stand rejected as obvious over RD. We respectfully traverse this rejection for the following reasons. 
It is well settled in patent law that the key to supporting any rejection under 35 U.S.C. §103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. See MPEP, §2143. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as stated in Graham. 
In the present case, RD does not disclose or even suggest "a marine microalga selected from Odontella granulata, Odontella longicruris, Odontella 7 
mobiliensis, Odontella regia, Odontella rhombus, and or Odontella simensis," as recited in the pending claims. 
The "[p]resence of a property not possessed by the prior art is evidence of nonobviousness." MPEP § 716.02(a)(III). 

In view of this, we respectfully submit that the obviousness rejection over RD may be properly reconsidered and withdrawn. 
In response, RD teaches the use of Odontella microalgae, with no limitation as to the species used, therefore makes obvious the amendment of the Odontella species, as claimed.

It is asserted, that Grundman discloses dietary supplements which are not food because food is the main source of energy and of nutrition for animals, while dietary supplements are not the main source of energy and nutrition for animals. 
Grundman does not disclose or suggest a food. 
In response, food, by a reasonable definition, is any substance consumed (eat or drank) to provide nutritional support, therefore this argument is not persuasive because supplements are consumed and provide nutritional support. 

It is asserted, that although Grundman discloses methods for making compositions in paragraph [0016]. Grundman is directed to methods for obtaining "extracts comprising a substantial amount of fucoxanthin which are essentially free of heavy metals and iodine and have low levels of saccharides." See Grundman, [0007]. In order to optimize production of fucoxanthin, Grundman uses extraction with organic solvents. See paragraph [0027] ("Non-limiting example of solvents that are miscible in water include methanol, ethanol, propanol, isopropanol, n- propanol, other alcohols containing 4 carbons or less, acetone, ketones containing 4 carbons or less, cyclic ethers such as dioxane and tetrahydrofuran, water miscible ethers such as diethyl ether, other oxygen containing organic molecules having a ratio of carbon to oxygen atoms of about 4:1 or less and acetonitrile, or combination thereof. In another embodiment, the organic solvent is immiscible in water. Non-limiting examples of organic solvent that are immiscible in water include alkanes such as hexane, pentane, heptane, octane, esters such as ethyl acetate, butyl acetate, ketones such as methyl ethyl ketone (MEK), methyl isobutyl ketone (MIBK), aromatics such as toluene, benzene, cyclohexane, tetrahydrofuran, haloalkanes such as chloroform, trichloroethylene and ethers such as diethyl ether, or combinations thereof.") 
The main goal of Grundman is to produce a cosmetic and body care composition. While organic solvents described in Grundman are suitable for its intended purpose - producing compositions rich in fucoxanthin, these organic 
solvents are not suitable for use in producing food or drink because of the organic solvents used in extraction methods. 
               In response, Grundman is clear that the microalgae of formulation thereof is used as a nutritional supplement (0023), which means the teaching provide for its use in food.

It is further asserted, that Grundman discloses in paragraph [0016] several different microalgae suitable for obtaining an extract with substantial amount of fucoxanthin, including Phaeodactylum tricornutum, Navicula pelliculosa, Amphora, Isochrysis aff Galbana, Odontella aurita, Nitzscia closterium, Cylindrotheca closterium, Chaetoseros sp., and Emiliania huxleyi or a combination thereof. 
As can be seen from this list, some of the microalgae are freshwater algae. The marine microalgae recited in the pending claims are not disclosed or suggested in Grundman. 
In response, Applicant’s preferred microalgae is Odentella, Odontella aurita, admitted as being taught by Grundman, therefore this argument is not persuasive.

It is asserted, that Zenella does not disclose food or drink, and extracts obtained in Zanella by organic extraction are not suitable in food or drink products of the pending claims. 
In response, Zenella is provided only to show that extracts of Odontella (8, 3+), have both lipophilic and hydrophilic compounds, therefore, the teaching is properly applied as there is nothing else lacking from the prior modified teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793